Title: To Alexander Hamilton from Caleb Swan, 26 November 1799
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir.
            Philadelphia November 26th 1799.
          
          Major Isaac Craig of Pittsburg has for several Years acted as a paymaster to the troops occasionally at Pittsburgh, and constantly to the garrisons of Forts Fayette—Franklin—Le Beouf and Presq’ isle by order of the secretary of war, and has been in the habit of drawing money for those troops and garrisons at the accountants office, and rendering vouchers to the accountant on settlement. The reason that this course has been pursued is, that those posts have always been  considered so distant from the residence of the paymaster General in the western Country, that long delays, and other embarrassments would have attended the business, if the mode above mentioned had not been adopted.
          Major Craig has continued to officiate as Paymaster in the usual way since my return to the seat of Government, excepting, that instead of drawing Money from the Accountant, he has drawn bills on me, and under my instructions these bills are not proper Vouchers for me to render to the Accountant—I therefore Could wish, if it should meet with your Approbation, that you would be pleased to appoint  Major Craig to act as paymaster to the above mentioned places under the discription of “a Special Agent or paymaster to be designated by the secretary of war or the Commanding officer &c.” as set forth in my instructions from the treasury. And I can then put the business into a regular train with him at once.
          I have the honor to be with the highest respect Sir Your very Obt Sert
          
            C: Swan. PM Genl.
          
          Major General Alexr. Hamilton
        